Case 2:19-cv-22234-ES-MAH Document 19 Filed 03/16/20 Page 1 of 2 PageID: 482



E. Evans Wohlforth, Jr.
Charlotte M. Howells
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102-5310
Telephone: (973) 596-4500

Counsel for Defendants Cigna Health and Life
Insurance Co. and Connecticut General Life
Insurance Co.

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


ADVANCED GYNECOLOGY AND                            Civil Action No. 2:19-cv-22234-ES-MAH
LAPAROSCOPY OF NORTH JERSEY, P.C.,
et. al.

                     Plaintiffs,                      AMENDED NOTICE OF REQUEST
v.                                                     FOR PRO HAC VICE ATTORNEY
                                                      WARREN HASKEL TO RECEIVE
CIGNA HEALTH AND LIFE INSURANCE                         ELECTRONIC NOTIFICATION
COMPANY, et. al.

                     Defendants.


       Request is hereby made by local counsel for pro hac vice counsel Warren Haskel to
receive electronic notification in the within matter, and it is represented that:

       1.     An order of the Court granting the application for Warren Haskel to appear pro
              hac vice in the within matter has been entered (see ECF No. 12); and

       2.     The admission fee, in the amount of $150, pursuant to L. Civ. R. 101.1(c)(3),
              has been paid to the Clerk of the Court.

Dated: March 16, 2020                            Counsel for Defendants Cigna Health and Life
       Newark, New Jersey                        Insurance Co. and Connecticut General Life
                                                 Insurance Co.

                                           By:      s/ E. Evans Wohlforth, Jr.
                                                 E. Evans Wohlforth, Jr.
                                                 GIBBONS P.C.
                                                 One Gateway Center
                                                 Newark, New Jersey 07102-5310
                                                 (973) 596-4879
Case 2:19-cv-22234-ES-MAH Document 19 Filed 03/16/20 Page 2 of 2 PageID: 483



Counsel for Defendants Cigna Health and Life Insurance Co.
and Connecticut General Life Insurance Co.

PRO HAC VICE ATTORNEY INFORMATION:

Name:         Warren Haskel

Address:      McDermott Will & Emery LLP
              340 Madison Avenue
              New York, NY 10173-1922

E-mail:       whaskel@mwe.com
